DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
In the amendments filed 04/08/2022, claims 1-10 and 12-14 are pending. Claims 1, 6, and 12 are amended. Claims 11 and 15 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a weight ratio between 1:10 to 10:1” in lines 2-3, which is indefinite because the terms “between” and “to” make the upper limits and lower limits of the weight ratio unclear. Based on the specification of the instant application [0028], for further examination of the claims, this limitation is interpreted as “a weight ratio between 1:10 and 10:1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 11-060696 A1, machine translation in English used for citation).
Regarding claim 1, Yoshimura teaches an epoxy resin composition comprising an epoxy resin, an organic acid anhydride curing agent, and a curing accelerator [0007], wherein the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], wherein the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], wherein the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE), a bisphenol-F-diglycidylether (BFDGE), or a bisphenol-A-diglycidylether (BADGE) and a bisphenol-F-diglycidylether (BFDGE), optionally (ii) methyltetrahydrophthalic anhydride (MTHPA), and (iii) an accelerator optionally selected from N,N,N’-trimethylaminoethyl-ethanol, and N,N-dimethylethanolamine.
Yoshimura does not teach a specific embodiment wherein (i) the resin mixture comprises a bisphenol-A-diglycidylether (BADGE) and a bisphenol-F-diglycidylether (BFDGE). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, which would read on wherein (i) the resin mixture comprises a bisphenol-A-diglycidylether (BADGE) and a bisphenol-F-diglycidylether (BFDGE) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Yoshimura does not teach a specific embodiment wherein the curable mixture further comprises (ii) methyltetrahydrophthalic anhydride (MTHPA). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s methyltetrahydrophthalic anhydride as Yoshimura’s organic acid anhydride curing agent, which would read on wherein the curable mixture further comprises (ii) methyltetrahydrophthalic anhydride (MTHPA) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar electrical characteristics and/or heat resistance in a cured product of the epoxy resin composition because Yoshimura teaches that the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], and that the organic acid anhydride is a curing agent in the epoxy resin composition from the viewpoint of electrical characteristics and heat resistance of the cured product [0026]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Yoshimura does not teach a specific embodiment wherein the curable mixture further comprises (iii) an accelerator selected from N,N,N’-trimethyl-N’-hydroxymethyl-bisaminoethyl ether, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, N,N-bis(3-dimethylaminopropyl)-N-isopropanolamine, N,N,N’-trimethylaminoethyl-ethanolamine, N,N-dimethylethanolamine, and a mixture thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s dimethylethanolamine or trimethylaminoethylethanolamine as Yoshimura’s curing accelerator, which would read on wherein the curable mixture further comprises (iii) an accelerator selected from N,N,N’-trimethylaminoethyl-ethanolamine, and N,N-dimethylethanolamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability and/or a cured product of the epoxy resin composition with similar discoloration resistance and/or heat resistance because Yoshimura teaches that the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], and that the use of the tertiary amine as a curing accelerator achieves rapid curability and improves the discoloration resistance and heat resistance of a cured product [0006]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 2, Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], that the epoxy equivalent of the epoxy resin is 100 to 3000 [0025], which optionally reads on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 0.3 and 10 eq/kg. The epoxy index is based on the calculations 1 / (100 g/eq) * 1000 g/kg = 10 eq/kg and 1 / (3000 g/eq) * 1000 g/kg = 0.3 eq/kg.
Yoshimura does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, and to optimize the epoxy equivalent of Yoshimura’s bisphenol A type epoxy resins to be from 200 to 333, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg as claimed. The epoxy index is based on the calculations 1 / (200 g/eq) * 1000 g/kg = 5 eq/kg and 1 / (333 g/eq) * 1000 g/kg = 3 eq/kg. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition because Yoshimura teaches that the epoxy equivalent of the epoxy resin is 100 to 3000 in view of the fluidity, heat resistance, and chemical resistance of the resin [0025], which means that the epoxy equivalent of Yoshimura’s bisphenol A type epoxy resins would have affected the fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition.
Regarding claim 3, Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], that the epoxy equivalent of the epoxy resin is 100 to 3000 [0025], which optionally reads on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 0.3 and 10 eq/kg. The epoxy index is based on the calculations 1 / (100 g/eq) * 1000 g/kg = 10 eq/kg and 1 / (3000 g/eq) * 1000 g/kg = 0.3 eq/kg.
Yoshimura does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3.5 and 4.5 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, and to optimize the epoxy equivalent of Yoshimura’s bisphenol A type epoxy resins to be from 222 to 286, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg as claimed. The epoxy index is based on the calculations 1 / (222 g/eq) * 1000 g/kg = 4.5 eq/kg and 1 / (286 g/eq) * 1000 g/kg = 3.5 eq/kg. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition because Yoshimura teaches that the epoxy equivalent of the epoxy resin is 100 to 3000 in view of the fluidity, heat resistance, and chemical resistance of the resin [0025], which means that the epoxy equivalent of Yoshimura’s bisphenol A type epoxy resins would have affected the fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition.
Regarding claim 4, Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], that the epoxy equivalent of the epoxy resin is 100 to 3000 [0025], which optionally reads on wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 0.3 and 10 eq/kg. The epoxy index is based on the calculations 1 / (100 g/eq) * 1000 g/kg = 10 eq/kg and 1 / (3000 g/eq) * 1000 g/kg = 0.3 eq/kg.
Yoshimura does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 5 and 6.45 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, and to optimize the epoxy equivalent of Yoshimura’s bisphenol F type epoxy resins to be from 155 to 200, which would read on wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 5 and 6.45 eq/kg as claimed. The epoxy index is based on the calculations 1 / (200 g/eq) * 1000 g/kg = 5 eq/kg and 1 / (155 g/eq) * 1000 g/kg = 6.45 eq/kg. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition because Yoshimura teaches that the epoxy equivalent of the epoxy resin is 100 to 3000 in view of the fluidity, heat resistance, and chemical resistance of the resin [0025], which means that the epoxy equivalent of Yoshimura’s bisphenol F type epoxy resins would have affected the fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition.
Regarding claim 5, Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], that the epoxy equivalent of the epoxy resin is 100 to 3000 [0025], which optionally reads on wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 0.3 and 10 eq/kg. The epoxy index is based on the calculations 1 / (100 g/eq) * 1000 g/kg = 10 eq/kg and 1 / (3000 g/eq) * 1000 g/kg = 0.3 eq/kg.
Yoshimura does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 5.3 and 6.3 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, and to optimize the epoxy equivalent of Yoshimura’s bisphenol F type epoxy resins to be from 159 to 189, which would read on wherein the epoxy index according to ISO 3001 of the BFDGE is in the range between 5.3 and 6.3 eq/kg as claimed. The epoxy index is based on the calculations 1 / (189 g/eq) * 1000 g/kg = 5.3 eq/kg and 1 / (159 g/eq) * 1000 g/kg = 6.3 eq/kg. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition because Yoshimura teaches that the epoxy equivalent of the epoxy resin is 100 to 3000 in view of the fluidity, heat resistance, and chemical resistance of the resin [0025], which means that the epoxy equivalent of Yoshimura’s bisphenol F type epoxy resins would have affected the fluidity, heat resistance, and/or chemical resistance of Yoshimura’s epoxy resin composition.
Regarding claim 6, Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], which optionally reads on wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio greater than or equal to 0/10 and less than or equal to 10:0.
Yoshimura does not teach a specific embodiment wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 to 10:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Yoshimura’s bisphenol A type epoxy resins and Yoshimura’s bisphenol F type epoxy resins as Yoshimura’s epoxy resin, and to select a weight ratio of Yoshimura’s bisphenol A type epoxy resins to Yoshimura’s bisphenol F type epoxy resins to be between 1:10 and 10:1, which would read on wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 to 10:1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, discoloration resistance, and/or heat resistance because Yoshimura teaches that the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], and that the epoxy resin composition is excellent in quick curability, discoloration resistance, and heat resistance [0001]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 7, Yoshimura teaches that the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], that the amount of the organic acid anhydride is within a range of from 0.5 to 1.5 equivalents per 1 equivalent of epoxy groups [0028], that the epoxy equivalent of the epoxy resin is 100 to 3000 [0025], and that the epoxy resin composition comprises the epoxy resin [0007], which reads on wherein the curable mixture optionally contains MTHPA in an amount corresponding to 2.8 wt.% to 249 wt.%. The wt.% is based on the calculations 0.5 eq / (1 eq) / (3000 g/eq) * 166.17 g/eq * 100% = 2.8% and 1.5 eq / (1 eq) / (100 g/eq) * 166.17 g/eq * 100% = 249%.
Yoshimura does not teach a specific embodiment wherein the curable mixture contains MTHPA in an amount corresponding to 80 wt.% o 120 wt.% of the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s methyltetrahydrophthalic anhydride as Yoshimura’s organic acid anhydride curing agent, and to optimize the amount of Yoshimura’s methyltetrahydrophthalic anhydride to be from 80 wt.% to 120 wt.% of the stoichiometric amount based on Yoshimura’s epoxy resin, which would read on wherein the curable mixture contains MTHPA in an amount corresponding to 80 wt.% o 120 wt.% of the stoichiometric amount based on the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar electrical characteristics and/or heat resistance in a cured product of the epoxy resin composition because Yoshimura teaches that the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], and that the organic acid anhydride is a curing agent in the epoxy resin composition from the viewpoint of electrical characteristics and heat resistance of the cured product [0026]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the heat resistance, color change property, mechanical characteristics, electrical characteristics, fluidity, and/or chemical resistance of Yoshimura’s epoxy resin composition because Yoshimura teaches that the amount of the organic acid anhydride is within a range of from 0.5 to 1.5 equivalents per 1 equivalent of epoxy groups [0028], that when the amount of the organic acid anhydride to be added is outside the range, the heat resistance, color change property, and other mechanical and electrical characteristics of the resin may deteriorate [0028], that the epoxy equivalent of the epoxy resin is 100 to 3000 in view of the fluidity, heat resistance, and chemical resistance of the resin [0025], and that the epoxy resin composition comprises the epoxy resin [0007], which means that the amount of Yoshimura’s methyltetrahydrophthalic anhydride in wt.% of the stoichiometric amount based on Yoshimura’s epoxy resin would have affected the heat resistance, color change property, mechanical characteristics, electrical characteristics, fluidity, and/or chemical resistance of Yoshimura’s epoxy resin composition.
Regarding claim 8, Yoshimura teaches that the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], and that the amount of the organic acid anhydride is within a range of from 0.5 to 1.5 equivalents per 1 equivalent of epoxy groups [0028], which optionally reads on wherein the curable mixture contains MTHPA in amount corresponding to the stoichiometric amount based on the resin mixture.
Yoshimura does not teach a specific embodiment wherein the curable mixture contains MTHPA in amount corresponding to the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s methyltetrahydrophthalic anhydride as Yoshimura’s organic acid anhydride curing agent, and to optimize the amount of Yoshimura’s methyltetrahydrophthalic anhydride to be 1 equivalent per 1 equivalent of epoxy groups of Yoshimura’s epoxy resin, which would read on wherein the curable mixture contains MTHPA in amount corresponding to the stoichiometric amount based on the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar electrical characteristics and/or heat resistance in a cured product of the epoxy resin composition because Yoshimura teaches that the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], and that the organic acid anhydride is a curing agent in the epoxy resin composition from the viewpoint of electrical characteristics and heat resistance of the cured product [0026]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the heat resistance, color change property, mechanical characteristics, and/or electrical characteristics of Yoshimura’s epoxy resin composition because Yoshimura teaches that the amount of the organic acid anhydride is within a range of from 0.5 to 1.5 equivalents per 1 equivalent of epoxy groups [0028], that when the amount of the organic acid anhydride to be added is outside the range, the heat resistance, color change property, and other mechanical and electrical characteristics of the resin may deteriorate [0028], and that the epoxy resin composition comprises the epoxy resin [0007], which means that the amount of Yoshimura’s methyltetrahydrophthalic anhydride in equivalent per 1 equivalent of epoxy groups of Yoshimura’s epoxy resin would have affected the heat resistance, color change property, mechanical characteristics, and/or electrical characteristics of Yoshimura’s epoxy resin composition.
Regarding claim 9, Yoshimura teaches that the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], and that the amount of the curing accelerator is from 0.1 to 20 parts by weight per 100 parts by weight of the epoxy resin [0020], which reads on wherein the curable mixture contains from 0.1 to 20 pbw of the accelerator based on 100 pbw of the resin mixture.
Yoshimura does not teach a specific embodiment wherein the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s dimethylethanolamine or trimethylaminoethylethanolamine as Yoshimura’s curing accelerator, and to optimize the parts by weight of Yoshimura’s curing accelerator to be greater than or equal to 0.1 and less than 0.2 parts by weight per 100 parts by weight of Yoshimura’s epoxy resin, which would read on wherein the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability and/or a cured product of the epoxy resin composition with similar discoloration resistance and/or heat resistance because Yoshimura teaches that the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], and that the use of the tertiary amine as a curing accelerator achieves rapid curability and improves the discoloration resistance and heat resistance of a cured product [0006]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the production speed of Yoshimura’s epoxy resin composition because Yoshimura teaches that the amount of the curing accelerator is from 0.1 to 20 parts by weight per 100 parts by weight of the epoxy resin from the viewpoint of the production speed [0020], which means that the parts by weight of Yoshimura’s curing accelerator in parts by weight per 100 parts by weight of Yoshimura’s epoxy resin would have affected the production speed of Yoshimura’s epoxy resin composition.
Regarding claim 10, Yoshimura teaches that the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], and that the amount of the curing accelerator is from 0.1 to 20 parts by weight per 100 parts by weight of the epoxy resin [0020], which reads on wherein the curable mixture contains from 0.1 to 20 pbw of the accelerator based on 100 pbw of the resin mixture.
Yoshimura does not teach a specific embodiment wherein the curable mixture contains the accelerator in an amount ranging from 0.01 to 0.10 pbw based on 100 pbw of the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yoshimura’s dimethylethanolamine or trimethylaminoethylethanolamine as Yoshimura’s curing accelerator, and to optimize the parts by weight of Yoshimura’s curing accelerator to be 0.1 parts by weight per 100 parts by weight of Yoshimura’s epoxy resin, which would read on wherein the curable mixture contains the accelerator in an amount that is 0.10 pbw based on 100 pbw of the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability and/or a cured product of the epoxy resin composition with similar discoloration resistance and/or heat resistance because Yoshimura teaches that the curing accelerator is optionally a hydroxyl content tertiary amine [0015] that is dimethylethanolamine or trimethylaminoethylethanolamine [0018], and that the use of the tertiary amine as a curing accelerator achieves rapid curability and improves the discoloration resistance and heat resistance of a cured product [0006]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the production speed of Yoshimura’s epoxy resin composition because Yoshimura teaches that the amount of the curing accelerator is from 0.1 to 20 parts by weight per 100 parts by weight of the epoxy resin from the viewpoint of the production speed [0020], which means that the parts by weight of Yoshimura’s curing accelerator in parts by weight per 100 parts by weight of Yoshimura’s epoxy resin would have affected the production speed of Yoshimura’s epoxy resin composition.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 11-060696 A1, machine translation in English used for citation) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 13-14, Yoshimura renders obvious a composition according to claim 1 as explained above. Yoshimura teaches that a resin cured product is produced from the epoxy resin composition by an impregnation method [0031].
Yoshimura does not teach a paper bushing impregnated with a composition according to claim 1 and does not teach wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for bushings [0035], wherein the curable epoxy resin composition comprises a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052]. Yoshimura and Ho are analogous art because both references are in the same field of endeavor of a curable mixture comprising optionally (i) a resin mixture comprising a bisphenol-A-diglycidylether and a bisphenol-F-diglycidylether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to produce a high voltage electrical insulation by impregnating paper wound conductors for bushings with Yoshimura’s epoxy resin composition, as suggested by Ho, which would read on a paper bushing impregnated with a composition according to claim 1 as claimed and wherein the paper bushing is a bushing for high-voltage application as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Yoshimura’s epoxy resin composition because Ho teaches that a curable epoxy resin composition comprising a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052] is beneficial for being useful for producing high voltage electrical insulations using impregnation application techniques, wherein such application techniques are impregnating paper wound conductors for bushings [0035], and because Yoshimura teaches that a resin cured product is produced from the epoxy resin composition by an impregnation method [0031].

Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, Yoshimura teaches an epoxy resin composition comprising an epoxy resin, an organic acid anhydride curing agent, and a curing accelerator [0007], wherein the epoxy resin is bisphenol A type epoxy resins, bisphenol F type epoxy resins, or 2 or more kinds thereof used in combination [0025], wherein the organic acid anhydride is optionally methyltetrahydrophthalic anhydride [0027], wherein the curing accelerator is optionally a hydroxyl content tertiary amine shown by the general formula [0015] 
    PNG
    media_image1.png
    143
    455
    media_image1.png
    Greyscale
 [0012], wherein R9 to R11 each independently represents an alkyl group having 1 to 5 carbon atoms,, R12 represents hydrogen or an alkyl group having 1 to 5 carbon atoms, m2 represents an integer of 0 to 3, and n3 represents an integer of 2 to 12, and X is an oxygen or a nitrogen atom [0012], which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE), a bisphenol-F-diglycidylether (BFDGE), or a bisphenol-A-diglycidylether (BADGE) and a bisphenol-F-diglycidylether (BFDGE), and optionally (ii) methyltetrahydrophthalic anhydride (MTHPA).
Yoshimura does not teach that the curable mixture further comprises (iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether. Yoshimura’s general formula [0015] 
    PNG
    media_image1.png
    143
    455
    media_image1.png
    Greyscale
 [0012] does not read on (iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether. The prior art of record do not teach or suggest using iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether in combination with (i) the resin mixture and (ii) the methyltetrahydrophthalic anhydride (MTHPA) as claimed.

Response to Arguments
Applicant’s arguments, see p, 4-5, filed 04/08/2022, with respect to the rejection of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Kuhlmann et al. (US 2017/0355848 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 4-5, filed 04/08/2022, with respect to the rejection of claim(s) 13-14 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Kuhlmann et al. (US 2017/0355848 A1) and Ho et al. (US 2014/0148529 A1) have been considered, and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5, filed 04/08/2022, with respect to claim 12 have been considered, and are responded to by the indication that claim 12 is allowed in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        s